                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TYREE LAWSON,                                  )
                        Plaintiff,             )
                                               )       C.A. No. 17-323 Erie
                                               )
                v.                             )
                                               )       District Judge Susan Paradise Baxter
CO BARGER, et al.,                             )       Magistrate Judge Richard A. Lanzillo
                        Defendants.            )




                                     MEMORANDUM ORDER


       This prisoner civil rights action was received by the Clerk of Court on December 7, 2017

and was referred to the undersigned, then a United States Magistrate Judge, for all pretrial

proceedings. On September 14, 2018, the undersigned was sworn in as a United States District

Judge. This action was reassigned to the undersigned, as presiding judge, on September 18,

2018, and was subsequently referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On April 11, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motion for summary judgment be

granted, and that Plaintiff’s motion for summary judgment be denied, based upon Plaintiff’s

failure to exhaust administrative remedies. [ECF No. 69]. On April 29, 2019, Plaintiff filed

Objections to the R&R [ECF No. 70], in which he essentially reiterates, and expands upon, the

same arguments raised in his previous documents filed with this Court, specifically that a

required appeal of his grievance was in some way interfered with. Unopposed facts do not
support this excuse, but rather support the Magistrate Judge’s finding that Plaintiff failed to

exhaust his administrative remedies.

       Therefore, after de novo review of the complaint and documents in the case, together with

the report and recommendation and objections thereto, the following order is entered:

         AND NOW, this 13th day of May, 2019;

         IT IS HEREBY ORDERED that Defendants’ motion for summary judgment [ECF No.

43] is GRANTED, and Plaintiff’s motion for summary judgment [ECF No. 48] is DENIED. The

report and recommendation of Magistrate Judge Lanzillo, issued April 11, 2019 [ECF No. 69], is

adopted as the opinion of the court.

         The Clerk is directed to mark this case closed



                                                        ________________________________
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
